Citation Nr: 1645829	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  07-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO currently of jurisdiction is in Winston-Salem, North Carolina.

In a November 2013 decision, the Board granted in part, and denied in part, claims for increased ratings for the Veteran's service-connected right ankle sprain and status-post healed stress fracture of the left femoral neck (left hip disability).  In an October 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand and vacated that part of the Board's November 2013 decision that found that the increased rating claims did not raise the issue of entitlement to TDIU.  The Veteran did not challenge the other aspects of the Board's decision, and the Court dismissed the appeal as to the remaining issues addressed in that decision.  Accordingly, only the issue of entitlement to TDIU remained before the Board.

The following month, the Board remanded the case for additional consideration in accordance with the instructions in the joint motion, including obtaining a VA medical opinion concerning the Veteran's employability and associating additional outstanding documents and records with the claims file.  That development having been completed, the case has returned to the Board.



FINDING OF FACT

On November 21, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 21, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.  See November 2016 Facsimile (dated Friday, November 18, 2016) (reflecting that the Veteran "wish[ed] to withdraw [his] pending appeal for entitlement to Total Disability based on Individual Unemployability").  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw the issue has been reduced to writing, and it contains his name and claim number.  See November 2014 Facsimile.  The Board has not yet issued a decision concerning the issue on appeal, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.  


ORDER

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


